     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 1 of 37 Page ID #:1



 1   KEVIN G. McBRIDE (Cal. Bar No. 195866)
     kmcbride@akingump.com
 2   CLARK GORDON (Cal. Bar No. 306317)
     cgordon@akingump.com
 3   AKIN GUMP STRAUSS HAUER & FELD LLP
     4 Park Plaza, Suite 1900
 4   Irvine, CA 92614
     Telephone: 949-885-4100
 5   Facsimile: 949-885-4101
 6
     DAVID C. VONDLE (Cal. Bar No. 221311)
 7   dvondle@akingump.com
     AKIN GUMP STRAUSS HAUER & FELD LLP
 8   2001 K Street, N.W.
     Washington, DC 20006
 9   Telephone: 202-887-4000
     Facsimile: 202-887-4288
10
     MICHAEL P. KAHN (pro hac vice to be filed)
11   mkahn@akingump.com
     ANDREW SCHREIBER (pro hac vice to be filed)
12   aschreiber@akingump.com
     SVETLANA PAVLOVIC (pro hac vice to be filed)
13   spavlovic@akingump.com
     AKIN GUMP STRAUSS HAUER & FELD LLP
14   One Bryant Park, 44th Floor
     New York, NY 10036-6745
15   Telephone: 212.872.1000
     Facsimile: 212.872.1002
16
     Attorneys for Plaintiff
17   3M COMPANY
18
                               UNITED STATES DISTRICT COURT
19
                           CENTRAL DISTRICT OF CALIFORNIA
20
                                                         5:20-cv-2128
                                              Case No.
21   3M COMPANY,
                                              COMPLAINT FOR
22                       Plaintiff,
                                              1. Trademark Counterfeiting - 15 U.S.C.
23         v.                                 §§ 1114(1), 1116(D)
                                              2. Trademark Infringement - 15 U.S.C.
24   AMERICAN DENTAL EQUIPMENT,
     LLC d/b/a LION’S DENTAL SUPPLY           § 1114(1)
25   a/k/a LION’S DENTAL SUPPLY &             3. Unfair Competition, False Endorsement,
     EQUIPMENT,                               False Association, and False Designation of
26
                         Defendant.           Origin - 15 U.S.C. § 1125(A)(1)(A)
27                                            4. Trademark Dilution - 15 U.S.C.
                                              § 1125(C)
28
                                          1
                                       COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 2 of 37 Page ID #:2



 1                                            5. False Advertising - 15 U.S.C.
 2                                            § 1125(A)(1)(B)
                                              6. Unfair Competition - Cal. Bus. Prof.
 3                                            Code § 17200 et seq.
 4                                            7. Unfair Competition and Passing Off
                                              Under California Common Law
 5
                                              DEMAND FOR JURY TRIAL
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
                                      COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 3 of 37 Page ID #:3



 1         Plaintiff 3M Company (“3M”) by its attorneys, hereby complain against
 2   Defendant American Dental Equipment, LLC d/b/a Lion’s Dental Supply a/k/a Lion’s
 3   Dental Supply & Equipment (herein, “Defendant”) and allege as follows:
 4                           I.     OVERVIEW OF THE ACTION
 5         1.     This is an action for trademark counterfeit, trademark infringement, unfair
 6   competition, and other Lanham Act violations—false endorsement, false association,
 7   and false designation of origin—arising from Defendant’s ongoing misconduct using
 8   without authorization 3M’s name and exploiting the COVID-19 pandemic for
 9   inappropriate commercial benefit.
10         2.     This lawsuit concerns Defendant’s continued sale, and offer for sale, of
11   counterfeit N95 respirator products falsely bearing 3M trademarks. These counterfeit
12   products are not authorized by 3M and do not meet the N95 standard. Accordingly,
13   Defendant’s sale of these counterfeit respirators is jeopardizing the health and safety of
14   unsuspecting first responders and innocent customers who believe they are purchasing
15   3M-branded respirator products that meet the N95 standard. As a result, this unlawful
16   activity is causing 3M irreparable harm.
17         3.     This action also concerns Defendant’s unlawful efforts to deceive the
18   public into believing Defendant has a business relationship or affiliation with 3M when
19   in fact Defendant has never had any relationship with 3M.
20         4.     3M brings this action to help protect those on the frontlines of the fight
21   against the pandemic and the public against Defendant’s unlawful conduct and to
22   protect the goodwill of its brand and products.
23         5.     Defendant has no prior or existing business relationship with 3M. Indeed,
24   3M has never had any contact with Defendant prior to this action.
25         6.     Further, Defendant is not a 3M authorized distributor of 3M-branded
26   respirator products or any other 3M products.
27         7.     Defendant is deceiving potential customers to enter into sham transactions,
28   namely the sale of inappropriately marked counterfeit 3M-branded respirator products—
                                             3
                                          COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 4 of 37 Page ID #:4



 1   which are inferior in quality and which do not meet the N95 standard—at artificially
 2   high prices.
 3         8.       Defendant is trading on 3M’s name, branding, intellectual property,
 4   products, reputation for quality, and substantial goodwill after decades of 3M’s
 5   investment to bring 3M-branded respirator products of the highest quality to users
 6   around the world.
 7         9.       Defendant has knowingly created a fictitious association with 3M by
 8   utilizing 3M’s branding, logo, and associated intellectual property to sell, and offer for
 9   sale, counterfeit respirator products bearing 3M trademarks.
10         10.      This conduct violates the Lanham Act for selling counterfeit goods,
11   infringing and diluting 3M’s trademarks, and engaging in unfair competition.
12         11.      Defendant also violates the State of California’s laws against unfair
13   competition, as well as the common law against passing off counterfeit respirator
14   products bearing 3M trademarks as being affiliated or associated with 3M.
15         12.      3M respectfully requests the Court preliminarily and permanently enjoin
16   Defendant from using 3M’s name, logo, branding, all associated trademarks and other
17   intellectual property, and from selling counterfeit 3M-branded respirator products
18   bearing 3M trademarks or any other 3M products.
19         13.      3M further requests the Court order Defendant to cease all false claims of
20   affiliation with and representation of 3M, and to disgorge any profits that Defendant has
21   made from these sham transactions. 3M will donate any monetary recovery in this
22   action to COVID-19 charitable organizations.
23                                     II.    BACKGROUND
24         14.      Throughout its history, 3M has been a leader in innovation and developing
25   healthcare and safety products for industry and consumers. 3M’s personal protective
26   equipment (“PPE”)—and in particular 3M’s N95 respirator products—are considered
27   the gold standard for public health protection.
28
                                                4
                                             COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 5 of 37 Page ID #:5



 1         15.       Over the last hundred-plus years, 3M has invested hundreds of millions of
 2   dollars to advertise and promote its 3M-branded products to consumers throughout the
 3   world (including, without limitation, its 3M-branded respirator products). During this
 4   time, 3M continuously used its 3M trademarks in commerce.
 5         16.       Through this substantial investment and its extensive and continuous use of
 6   the famous 3M trademarks, 3M has established goodwill and an acclaimed reputation
 7   among the general public and healthcare and safety professionals for its high quality,
 8   safe and reliable products. Consequently, the 3M brand has become synonymous with
 9   high quality.
10         17.       First responders, healthcare professionals, and other workers on the
11   frontlines of the pandemic have come to depend on the quality and dependability that
12   the 3M brand signifies.
13         18.       Due to the unique, continued threat posed by COVID-19, and 3M’s ability
14   to play a leading role in helping to protect public health, 3M has increased its
15   production of respirator products to unprecedented levels. As a result, 3M is increasing
16   its capacity to produce 3M-branded N95 respirator products and other respirator
17   products to an annual rate of 2 billion. 3M’s N95 respirator products are critical to
18   those individuals and groups on the front lines combating COVID-19.
19         19.       3M has committed not to increase prices on its respirator products as a
20   result of the COVID-19 pandemic.
21         20.       In light of substantial ongoing fraud involving 3M’s PPE, 3M is working
22   with law enforcement—including the U.S. Department of Justice, the Federal Bureau of
23   Investigation, and federal and state Attorneys General—to help them investigate and
24   prosecute offenders selling counterfeit goods and committing other misconduct.
25         21.       3M has also established the COVID-19 Fraud Hotline, so that the public
26   can report cases of suspected fraud in connection with PPE products to 3M.
27
28
                                                5
                                             COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 6 of 37 Page ID #:6



 1         22.    Including this action, 3M has filed 20 lawsuits, and served dozens of cease
 2   and desist letters against numerous bad actors perpetrating fraud amidst the COVID-19
 3   pandemic.
 4                                     III.    THE PARTIES
 5         23.    Plaintiff 3M Company is a Delaware corporation, with a principal place of
 6   business and corporate headquarters located at 3M Center, St. Paul, Minnesota 55144.
 7   3M is a diversified technology company with a global presence and is among the
 8   leading manufacturers of products for many of the customers and markets it serves,
 9   including 3M-branded N95 respirator products.
10         24.    Defendant American Dental Equipment, LLC (“ADE”) is a Limited
11   Liability Company organized and existing under the laws of the State of California and
12   having a principal place of business at 3410 La Sierra Ave., #F718, Riverside,
13   California 92503.
14         25.    Upon information and belief, Defendant ADE does business as both Lion’s
15   Dental Supply and Lion’s Dental Supply & Equipment (“Lion’s Dental Supply”), which
16   has a principal place of business at 16007 Jordana Circle, Riverside, California 92503.
17                             IV.   JURISDICTION AND VENUE
18         26.    The claims for trademark counterfeiting, trademark infringement, unfair
19   competition, false association, false endorsement, false designation of origin, trademark
20   dilution, and false advertising, respectively, asserted in Counts I-V, infra, arise under
21   the Lanham Act, namely, 15 U.S.C. §§ 1114(1), 1116(d), and 15 U.S.C. §§ 1051 et seq.
22   Accordingly, this Court has original and subject matter jurisdiction over Counts I-V
23   pursuant to 28 U.S.C. §§ 1331, 1338(a) and (b), and 15 U.S.C. § 1121(a).
24         27.    The claims for unfair competition and passing off asserted in Counts VI-
25   VII infra, arise under California law, and are so related to the federal claims asserted in
26   Counts I-V, infra, that they form part of the same case or controversy. Accordingly, this
27   Court has supplemental jurisdiction over Counts VI-VII pursuant to 28 U.S.C.
28   §§ 1338(b) and 1367(a).
                                                 6
                                              COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 7 of 37 Page ID #:7



 1         28.    This Court also has subject matter jurisdiction based on diversity of
 2   citizenship pursuant to 28 U.S.C. § 1332(a). There is complete diversity of citizenship
 3   between the parties and, on information and belief, the amount in controversy exceeds
 4   $75,000.
 5         29.    Defendant has purposefully availed itself of the privilege of transacting
 6   business within the State of California, including in this District. Defendant is located
 7   in Riverside, California, which is located in this District. Specifically, Defendant has
 8   committed and intentionally directed tortious acts towards residents of the State of
 9   California, including in this District. Defendant has maintained and operated a website
10   where it markets, advertises, and sells respirator products to California residents,
11   including counterfeit respirator products bearing 3M’s trademarks. 3M’s claims arise
12   out of and relate to Defendant’s transaction of business and tortious acts committed
13   within the State of California, including in this District. Accordingly, this Court has
14   personal jurisdiction over Defendant.
15         30.    Defendant is located in Riverside, California, which is located in this
16   District. For purposes of venue, Defendant resides at this address in the State of
17   California, within this District. Accordingly, venue is proper in this district pursuant to
18   28 U.S.C. § 1391(b)(1).
19         31.    A substantial part of the events giving rise to the claims asserted, infra,
20   occurred in this District within the State of California. Accordingly, venue is proper in
21   this District pursuant to 28 U.S.C. § 1391(b)(2).
22         32.    Defendant is subject to personal jurisdiction in the Central District.
23   Accordingly, venue is also proper in this District pursuant to 28 U.S.C. § 1391(b)(3).
24               V.     FACTS COMMON TO ALL CLAIMS FOR RELIEF
25         A.     3M Company
26         33.    3M has grown from a small-scale mining company founded over a century
27   ago to being a recognized leader in providing scientific, technical, and marketing
28   innovations throughout the world. 3M actively safeguards and protects its intellectual
                                              7
                                           COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 8 of 37 Page ID #:8



 1   property. This includes maintaining substantial numbers of federal trademark
 2   registrations.
 3                  1.    3M’s Brand
 4            34.   The 3M brand is associated with products for a wide range of medical
 5   supplies, devices, and safety products, to include respirator products such as the 3M-
 6   branded N95 respirator products. As a result, 3M-branded products are highly visible
 7   throughout doctors’ offices, hospitals, and other medical facilities where patients and
 8   medical professionals rely upon the quality and effectiveness associated with the 3M
 9   brand.
10                  2.    The Famous “3M” Respirator Products
11            35.   Over the past century, 3M has invested hundreds of millions of dollars in
12   advertising and promoting its 3M-branded products to customers throughout the world
13   (including, without limitation, its 3M-branded N95 respirators) under the standard-
14   character mark “3M” and the 3M logo (collectively, the “3M Trademarks”) shown here:
15
16
17
18
19            36.   Consumer, medical, industrial, and safety products offered for sale under
20   the 3M brand and 3M Trademarks have enjoyed substantial commercial success
21   (including, without limitation, 3M-branded N95 respirator products). In 2020 alone,
22   3M’s sales have been in the billions of dollars, much of which included products sold
23   utilizing the 3M Trademarks.
24            37.   3M-branded products, with the associated 3M Trademarks, regularly are
25   covered in broadcast and digital media and have received substantial critical acclaim
26   over the years.
27
28
                                              8
                                           COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 9 of 37 Page ID #:9



 1         38.     Based on the foregoing, customers uniquely associate the 3M Trademarks
 2   with 3M; customers recognize the 3M Trademarks as identifying 3M as the exclusive
 3   source of goods and services offered under its trademarks.
 4         39.     Based on the foregoing, the 3M name, 3M brand, and associated 3M
 5   Trademarks have become famous among customers in California and throughout the
 6   United States.
 7         40.     Apart from 3M’s common-law rights in its famous 3M Trademarks, 3M
 8   has also obtained numerous federal trademark registrations, including, without
 9   limitation:
10                 A.    (i) U.S. Trademark Reg. No. 3,398,329, which covers the standard-
11                       character 3M trademark in Int. Classes 9 and 10 for, inter alia,
12                       respirators (the “’329 Registration”). See Exhibit A.
13                 B.    (ii) U.S. Trademark Reg. No. 2,692,036, which covers the 3M logo
14                       for, inter alia, a “full line of surgical masks, face shields, and
15                       respiratory masks for medical purposes” (the “’036 Registration”).
16                       See Exhibit B.
17                 C.    (iii) U.S. Trademark Reg. No. 2,793,534, which covers the 3M
18                       design mark in Int. Classes 1, 5, and 10 for, inter alia, respirators
19                       (the “’534 Registration”). See Exhibit C.
20         41.     Each of the foregoing 3M Trademark Registrations remains in effect, is
21   currently valid, and on the United States Patent and Trademark Office (“USPTO”)
22   Principal Trademark Register.
23         42.     Each of the foregoing 3M Trademark Registrations is “incontestable”
24   within the meaning of 15 U.S.C. § 1065.
25         43.     As such, each 3M Trademark Registration constitutes conclusive evidence
26   of:
27                 A.    (i) 3M’s ownership of the 3M Trademarks
28                 B.    (ii) the validity of the 3M Trademarks
                                              9
                                           COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 10 of 37 Page ID #:10



 1                 C.     (iii) the validity of the 3M Trademarks’ Registrations
 2                 D.     (iv) 3M’s exclusive right to use the 3M name, 3M brand, and 3M
 3                        Trademarks throughout the United States
 4                 3.     3M’s Efforts to Help Combat the COVID-19 Pandemic
 5          44.    As detailed on 3M’s website, 3M is providing its 3M-branded N95
 6    respirator products to the public and first responders helping combat the COVID-19
 7    pandemic:
 8
 9
10
11
12
13
14
15
16
17
18
19
20
            45.    Legitimate 3M-branded N95 respirator products reduce exposure to
21
      potentially harmful airborne particles and contamination when worn and used
22
      appropriately.
23
            46.    However, as demand has skyrocketed for PPE, and in particular 3M-
24
      branded N95 respirator products, in the midst of the pandemic, bad actors have sought
25
      to exploit the situation.
26
            47.    To help protect the public and healthcare professionals—on the front lines
27
      of the COVID-19 pandemic—from trademark counterfeiting, misleading and
28
                                              10
                                           COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 11 of 37 Page ID #:11



 1    substantially inferior PPE products, as well as to protect 3M’s goodwill and reputation
 2    in its 3M brand, 3M is working diligently with law enforcement authorities, online e-
 3    commerce retailers, and others to combat unethical and unlawful business practices
 4    related to 3M-branded N95 respirator products.
 5          48.   As shown below, additional examples of 3M’s efforts to combat trademark
 6    counterfeiting, trademark infringement, and other unlawful activities during the
 7    COVID-19 pandemic include:
 8                A.     3M posted on its website the U.S., per respirator, single case list
 9                       price for the most common models of its 3M-branded N95 respirator
10                       products so that the public can identify and avoid inflated pricing.
11                       See https://multimedia.3m.com/mws/media/1862179O/get-the-facts-
12                       n95-respirator-pricing.pdf:
13
14
15
16
17
18
19
20
21
22
23
24                B.     3M created a form on its website as well as a telephone hotline that
25                       the public can use to report suspected fraud. Additionally, 3M has
26                       created online resources to help spot incidents of price-gouging,
27                       identify counterfeiting, and ensure products are from 3M authorized
28                       distributors.
                                              11
                                           COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 12 of 37 Page ID #:12



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                C.    The 3M website further allows the public and interested parties to
11                      track 3M’s enforcement activities against fraudulent activity in
12                      connection with 3M products, such as respirator products, during the
13                      COVID-19 pandemic. See https://news.3m.com/English/press-
14                      releases/press-releases-details/2020/3M-Expands-Actions-Globally-
15                      to-Fight-COVID-Fraud-Counterfeiting-and-Price-
16                      gouging/default.aspx:
17
18
19
20
21
22
23
24
25
26
27                D.    To date, 3M has investigated more than 7,700 fraud reports globally,
28                      filed 19 lawsuits, and has been granted nine temporary restraining

                                            12
                                         COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 13 of 37 Page ID #:13



 1                        orders and seven preliminary injunctions. Additionally, over 13,500
 2                        false or deceptive social media posts, more than 11,500 fraudulent e-
 3                        commerce offerings and at least 235 deceptive domain names have
 4                        been removed. See https://news.3m.com/English/press-
 5                        releases/press-releases-details/2020/3M-Expands-Actions-Globally-
 6                        to-Fight-COVID-Fraud-Counterfeiting-and-Price-
 7                        gouging/default.aspx:
 8
 9
10
11
12
13
14
15
16
17
18
19          B.     Defendant’s Misconduct
20          49.    Even though 3M has been combatting counterfeiting and other unlawful
21    activities seeking to exploit the demand for 3M-branded N95 respirator products during
22    the pandemic, bad actors continue to take advantage of the public and unsuspecting
23    users of respirator products. Defendant is engaged in such misconduct, which risks
24    public health, impairs the supply chain supporting healthcare workers and others
25    fighting the pandemic, and damages 3M’s brand and goodwill.
26          50.    Defendant’s misrepresentations and infringement of the 3M Trademarks
27    are likely to confuse the public into falsely believing that Defendant is affiliated with
28    3M.

                                               13
                                            COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 14 of 37 Page ID #:14



 1          51.    On information and belief, Defendant is an internet-based reseller of
 2    healthcare goods, active since at least 2003.
 3          52.    On information and belief, Defendant operates out of Riverside, California
 4    and supplies all manner of healthcare products—including respirators—to doctors,
 5    nurses, and other medical professionals.
 6          53.    On information and belief, during the pandemic, Defendant has been
 7    selling counterfeit respirator products bearing 3M Trademarks, amongst other items, in
 8    California and across the country.
 9                 1.    Defendant’s Fraudulent Activity in Connection with COVID-19
10                       Pandemic
11          54.    On information and belief, beginning at least as early as June 2020,
12    Defendant began offering to sell counterfeit respirators branded with 3M Trademarks
13    and supposedly made by 3M. Specifically, Defendant has been offering to sell
14    counterfeit 3M-branded respirator products for approximately double the average of
15    3M’s list price. See supra paragraph 48(A) (noting price of 3M-branded 8210 respirator
16    at $1.02-$1.31 per unit).
17          55.    Defendant’s website states that the reseller “offers the highest quality of
18    Dental Operatory Equipment & Supplies on the market today. Since 2003, we have
19    provided superior service and products to our customers and have assisted them in
20    achieving their goals.” See, e.g., http://lionsdentalsupply.com/, screenshot attached as
21    Exhibit D.
22          56.    Defendant’s website further states “[w]e have 3M N95 Particulate
23    Respirator Face Masks.” Further, Defendant’s website contains links to 3M-ESPE,
24    which is the former name of the 3M division that focuses on supplying products to
25    dentists and oral care hygienists. See Exhibit E.
26          57.    Defendant’s website contains a subsection devoted to “Disposable Surgical
27    Medical Face Masks and N95 Respirators.” See http://lionsdentalsupply.com/face-
28
                                              14
                                           COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 15 of 37 Page ID #:15



 1    masks.html, screenshot attached as Exhibit F. This subsection states that Defendant has
 2    “all these Face Masks in Stock and Ready to ship. 1 to 5 Days Delivery Time.”
 3          58.    Defendant offers at least eight respirator products bearing 3M Trademarks,
 4    including the following 3M-branded respirator models: 3M 8210 N95 Particulate
 5    Respirator Masks; 3M 8210V N95 Particulate Respirator Masks; 3M 8210MX N95
 6    Particulate Respirator Masks; 3M 8511MX N95 Particulate Respirator Masks; 3M
 7    9501V+ KN95 Particulate Respirator Earloop Mask With Exhaust Valve; 3M 9502+
 8    KN95 Particulate Respirator Masks; 3M 9502V+ KN95 N95 Particulate Respirator
 9    Masks With Valve; 3M 9542V + KN95 N95 Particulate Respirator Masks With Valve.
10          59.    Defendant’s webpages for each of these products contain the following
11    warning: “As there is a world wide shortage of Disposable Surgical Medical Face
12    Masks Because of the CoronaVirus. These are Special Order and there are no returns.
13    The sale of this item is subject to regulation by the U.S. FDA and therefore is Non
14    Returnable. Once the Order is Placed we can not Cancel the Order as it goes to the
15    Warehouse that ships the product out as fast as possible to Help those in Need.” See,
16    e.g., http://lionsdentalsupply.com/files/134336489.htm, screenshot attached as Exhibit
17    G.
18          60.    Defendant’s webpages for each of these products contain the following
19    product description: “The respirator incorporates 3M proprietary technology with
20    advanced electrostatically charged microfiber filter media designed for ease of
21    breathing.” See, e.g., id.
22          61.    Defendant’s webpage shows that Defendant has unlawfully profited from
23    its deception, as the 3M 8210 N95 Particulate Respirator Masks are indicated to be
24    “Sold Out” in all quantities—for both a “1 pack” and “20 pack.” See id. Defendant’s
25    webpage states that a customer would be charged “Regular $37.99” for a 20 pack of this
26    supposed 3M respirator, or just under $1.90 per unit. By contrast, 3M’s established unit
27    prices for its 8210 respirator product are between $1.02 - $1.31 per unit.
28
                                              15
                                           COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 16 of 37 Page ID #:16



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18          62.   Likewise, Defendant’s webpage shows the 3M 9501V+ KN95 Particulate
19    Respirator Earloop Mask With Exhaust Valve as being “Sold Out” in all quantities—for
20    a “2 pack,” “10 pack,” and “25 pack.” See
21    http://lionsdentalsupply.com/files/134291661.htm, screenshot attached as Exhibit H.
22    Defendant’s webpage states that a customer would be charged a “Regular $37.99” price
23    for a 20 pack of this supposed 3M respirator.
24
25
26
27
28
                                             16
                                          COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 17 of 37 Page ID #:17



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20          63.   Defendant’s webpage shows the 3M 8210V N95 Particulate Respirator
21    Masks as being on “Sale” for $4.59, down from a “Regular $7.99” price.” See
22    http://lionsdentalsupply.com/3m-8210v-n95-niosh-approved-particulate-respirator.html,
23    screenshot attached as Exhibit I. Defendant’s webpage states that a customer would be
24    charged the following prices: 1 Pack - $5.99 each, 10 pack - $5.59 each, 40 pack -
25    $4.99 each, 80 pack - $4.59 each, for these supposed 3M respirators.
26
27
28
                                             17
                                          COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 18 of 37 Page ID #:18



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18          64.   Defendant’s webpage shows the 3M 8210MX N95 Particulate Respirator
19    Masks as being on “Sale” for $4.29, down from a “Regular $9.99” price.” See
20    http://lionsdentalsupply.com/3m-8210-n95-niosh-approved-particulate-respirator.html,
21    screenshot attached as Exhibit J. Defendant’s webpage states that a customer would be
22    charged the following prices: 1 Pack - $5.99 each, 20 pack - $5.29 each, 60 pack -
23    $4.79 each, 100 pack - $4.29 each, for these supposed 3M respirators.
24
25
26
27
28
                                             18
                                          COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 19 of 37 Page ID #:19



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18          65.   Defendant’s webpage shows the 3M 8511MX N95 Particulate Respirator
19    Masks as being on “Sale” for $4.59, down from a “Regular $7.99” price.” See
20    http://lionsdentalsupply.com/3m-8511-n95-niosh-approved-particulate-respirator.html,
21    screenshot attached as Exhibit K. Defendant’s webpage states that a customer would be
22    charged the following prices: 1 Pack - $5.99 each, 10 pack - $5.59 each, 40 pack -
23    $4.99 each, 80 pack - $4.59 each, for these supposed 3M respirators.
24
25
26
27
28
                                             19
                                          COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 20 of 37 Page ID #:20



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15          66.   Defendant’s webpage shows the 3M 9502+ KN95 Particulate Respirator
16    Masks as being on “Sale” for $2.59, down from a “Regular $37.99” price.” See
17    http://lionsdentalsupply.com/3m-9502--kn95-medical-particulate-respirator-mask.html,
18    screenshot attached as Exhibit L. Defendant’s webpage states that a customer would be
19    charged the following prices: Single - $4.69 each, 10 pack - $3.69 each, 50 pack - $2.99
20    each, 100 pack - $2.59 each, for these supposed 3M respirators.
21
22
23
24
25
26
27
28
                                             20
                                          COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 21 of 37 Page ID #:21



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17          67.   Defendant’s webpage shows the 3M 9502V+ KN95 Particulate Respirator
18    Masks With Valve as for a discounted $2.79, down from a “Regular $37.99” price. See
19    http://lionsdentalsupply.com/3m-9502v--kn95-medical-particulate-respirator-mask.html,
20    screenshot attached as Exhibit M. Defendant’s webpage states that a customer would be
21    charged the following prices: 1 pack - $4.59, 25 pack - $3.89 each, 50 pack - $3.29
22    each, 100 pack - $2.79 each, for these supposed 3M respirators.
23
24
25
26
27
28
                                             21
                                          COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 22 of 37 Page ID #:22



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18          68.   Defendant’s webpage shows the 3M 9542V+ KN95 Particulate Respirator
19    Masks With Valve for a “Sale” price of $4.99, down from a “Regular $37.99” price.
20    See http://lionsdentalsupply.com/3m-9542v--kn95-medical-particulate-respirator-
21    mask.html, screenshot attached as Exhibit N. Defendant’s webpage states that a
22    customer would be charged the following prices: 1 pack - $5.99, 20 pack - $5.29 each –
23    Total $105.80, 40 pack - $4.99 each – Total $199.60 for these supposed 3M respirators.
24
25
26
27
28
                                             22
                                          COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 23 of 37 Page ID #:23



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18                 2.    Third Party Complaints
19          69.    3M received a complaint to its COVID-19 Fraud Hotline from a customer
20    after receiving what appeared to be a counterfeit 3M 8210 N95 Medical Particulate
21    Respirator Masks 20 pack for $179.75 (i.e., a price at least 6-7 times 3M’s published list
22    price for the same product) from Defendant from an order the customer placed. 3M
23    conducted an investigation and determined that Defendant was not a 3M authorized
24    distributor and was engaging in counterfeit respirator production and/or distribution due
25    to product and packaging anomalies on the products received by the customer.
26          70.    In addition, semi-anonymous customers of Defendant appear to have
27    posted online about having been “sold [] counterfeit 3M n95 masks. [That] are flimsy
28
                                              23
                                           COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 24 of 37 Page ID #:24



 1    and thin.” See, e.g., https://reviews.birdeye.com/lions-dental-supply-149210548691460,
 2    screenshot attached as Exhibit L.
 3                                 VI.    CLAIMS FOR RELIEF
 4                                 FIRST CLAIM FOR RELIEF
 5                    Trademark Counterfeiting - 15 U.S.C. §§ 1114(1), 1116(d)
 6            71.   3M repeats and incorporates by reference the foregoing statements and
 7    allegations in paragraphs 1-70 of the Complaint as though set forth fully herein.
 8            72.   Count I is a claim for trademark counterfeiting under U.S.C. §§ 1114(1),
 9    1116(d).
10            73.   Defendant is using spurious designations that appear to be identical to the
11    3M Trademarks.
12            74.   Defendant has been using these spurious designations that appear to be
13    identical to 3M Trademarks for the purpose of advertising, promoting, offering for sale,
14    and selling counterfeit 3M-branded respirator products.
15            75.   Defendant has used these spurious designations that appear to be identical
16    to 3M Trademarks in commerce knowing they are counterfeit to advertise, promote,
17    offer for sale, and sell 3M-branded respirator products including, for example, on its
18    website sales portal listing the products that Defendant purportedly has available for
19    sale.
20            76.   Defendant’s use of the spurious designations that appear to be identical to
21    3M Trademarks in commerce on, for, and/or in connection with the advertising,
22    promotion, offering for sale, and/or sale of products, as alleged, herein is causing, and is
23    likely to continue to cause, customer confusion, and/or deception about whether
24    Defendant’s products originate with, and/or are sponsored or approved by, and/or
25    offered under a license from, 3M.
26            77.   Based on 3M’s longstanding and continuous use of its 3M Trademarks in
27    United States commerce, as well as the federal registration of the 3M Trademarks that
28    are now incontestable, Defendant had actual and constructive knowledge of 3M’s
                                               24
                                            COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 25 of 37 Page ID #:25



 1    superior rights in and to the 3M Trademarks when Defendant began using spurious
 2    designations that appear to be identical to 3M Trademarks as part of its efforts to
 3    deceive consumers and the general public.
 4          78.    Upon information and belief, Defendant adopted and used the 3M
 5    Trademarks in furtherance of Defendant’s willful and deliberate scheme of trading upon
 6    the extensive customer goodwill, reputation, fame, and commercial success of products
 7    that 3M offers under its 3M Trademarks, including, without limitation, 3M-branded
 8    respirator products.
 9          79.    Upon information and belief, Defendant has made, and may continue to
10    make, ill-gotten profits and gain from its unauthorized use of the 3M Trademarks, to
11    which Defendant is not entitled at law or in equity.
12          80.    Defendant’s acts and conduct complained of herein constitute trademark
13    counterfeiting in violation of 15 U.S.C. §§ 1114(1) and 1116(d).
14          81.    3M has suffered, and will continue to suffer, irreparable harm from
15    Defendant’s acts and conduct complained of herein, unless restrained by law. The
16    damage suffered by 3M is exacerbated by the fact that Defendant is advertising and
17    offering for sale non-3M branded respirator products at artificially inflated prices during
18    a global pandemic when these products are playing a critical role in helping to protect
19    public health.
20          82.    The acts of Defendant described herein have been willful and in bad faith,
21    making this an exceptional case within the meaning of 15 U.S.C. § 1117(a).
22          83.    3M has been damaged by the acts of Defendant in an amount to be proved
23    at trial and donated to charitable COVID-19 relief efforts.
24          84.    3M requests the relief set forth in the Prayer for Relief below.
25                                SECOND CLAIM FOR RELIEF
26                           Trademark Infringement - 15 U.S.C. § 1114(1)
27                     Infringement of the Federally Registered 3M Trademarks
28
                                              25
                                           COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 26 of 37 Page ID #:26



 1          85.     3M repeats and incorporates by reference the foregoing statements and
 2    allegations in paragraphs 1-84 of the Complaint as though set forth fully herein.
 3          86.     Count II is a claim for trademark infringement under 15 U.S.C. § 1114.
 4          87.     3M is the exclusive owner of the federally registered and incontestable 3M
 5    Trademarks.
 6          88.     3M has the exclusive right to use each of the 3M Trademarks in United
 7    States commerce for advertising, promoting, offering for sale, and selling 3M-branded
 8    N95 respirator products.
 9          89.     3M’s exclusive rights in the 3M Trademarks predate any rights that
10    Defendant could establish in any potential trademark that consists of “3M” in whole
11    and/or in part.
12          90.     The 3M Trademarks are fanciful and/or arbitrary when used for 3M-
13    branded respirator products, making the 3M Trademarks inherently distinctive.
14          91.     The 3M Trademarks identify 3M as the exclusive source of goods,
15    services, and products offered under the 3M Trademarks (including 3M-branded
16    respirator products). Consequently, the 3M Trademarks have acquired distinctiveness.
17          92.     Defendant is actively and unlawfully using the 3M Trademarks in
18    commerce to advertise, promote, offer for sale, and sell 3M-branded respirator products,
19    including in advertisements and electronic communications to healthcare professionals
20    and vendors in connection with the counterfeit 3M-branded respirator products that
21    Defendant allegedly has available for sale online.
22          93.     Defendant’s use of the 3M Trademarks in commerce on, for, and/or in
23    connection with the advertising, promotion, offering for sale, and/or sale of products, as
24    alleged, herein, is causing, and is likely to continue to cause, customer confusion,
25    mistake, and/or deception about whether Defendant is 3M; and/or whether Defendant is
26    a licensee, authorized distributor, and/or affiliate of 3M; and/or has access to products
27    that 3M offers under its 3M Trademarks, including 3M-branded respirator products.
28
                                               26
                                            COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 27 of 37 Page ID #:27



 1          94.     Defendant’s use of the 3M Trademarks in commerce in connection with the
 2    advertising, offering for sale, and/or sale of 3M respirator products, as alleged herein, is
 3    causing, and is likely to continue to cause, customer confusion about whether
 4    Defendant’s products are affiliated with 3M and/or respirator products that 3M offers
 5    under its 3M Trademarks. Defendant’s misconduct further confuses the public into
 6    believing that Defendant’s respirator products either originate from, or are approved by,
 7    3M.
 8          95.     3M has never consented to Defendant’s use of its famous 3M Trademarks.
 9          96.     Defendant had both actual and constructive knowledge of 3M’s superior
10    rights in its 3M Trademarks due to 3M’s decades-long, continuous use of its 3M
11    Trademarks in United States commerce, and 3M’s federal registration of the 3M
12    Trademarks.
13          97.     Defendant made use of the 3M Trademarks in furtherance of Defendant’s
14    willful scheme of trading upon the extensive customer goodwill, reputation, fame, and
15    commercial success of products that 3M offers under its 3M Trademarks, including 3M-
16    branded respirator products.
17          98.     On information and belief, Defendant profited from its infringement of the
18    3M Trademarks.
19          99.     Defendant’s acts and conduct described herein constitute trademark
20    infringement in violation of 15 U.S.C. § 1114(1)(a).
21          100. 3M has suffered, and will continue to suffer, irreparable harm from
22    Defendant’s acts and conduct complained of herein, unless enjoined by the Court. The
23    damage suffered by 3M is worsened due to Defendant’s taking advantage of an
24    unsuspecting public and medical health professionals during a global pandemic—when
25    3M’s respirator products are critical to those frontline workers battling the COVID-19
26    pandemic. Defendant’s misconduct directly creates a likelihood of confusion about
27    3M’s role in the marketplace for respirator products.
28
                                               27
                                            COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 28 of 37 Page ID #:28



 1          101. 3M has been damaged by Defendant’s misconduct in an amount to be
 2    proven at trial and donated to charitable COVID-19 relief efforts.
 3          102. 3M requests the relief set forth in the Prayer for Relief below.
 4                                 THIRD CLAIM FOR RELIEF
 5     Unfair Competition, False Endorsement, False Association, And False Designation Of
 6                                Origin - 15 U.S.C. § 1125(a)(1)(A)
 7                                    Use of the 3M Trademarks
 8          103. 3M repeats and incorporates by reference the foregoing statements and
 9    allegations in paragraphs 1-102 as though set forth fully herein.
10          104. Count III is a claim for federal unfair competition, false endorsement, false
11    association, and false designation of origin under 15 U.S.C. § 1125(a)(1)(A).
12          105. On information and belief, Defendant’s misconduct described herein
13    constitutes unfair competition, false endorsement, false association, and/or false
14    designation of origin in violation of 15 U.S.C. § 1125(a)(1)(A).
15          106. On information and belief, Defendant’s use of 3M’s famous name and 3M
16    Trademarks to advertise, market, offer for sale, and/or sell purported 3M-branded
17    respirator products to customers at artificially inflated prices, in general, and during a
18    global pandemic such as COVID-19, specifically, also constitutes unfair competition in
19    violation of 15 U.S.C. § 1125(a)(1)(A).
20          107. Defendant also falsely represented itself as affiliated, connected, endorsed
21    by, and/or associated with 3M and/or products that 3M offers under its 3M Trademarks,
22    including, 3M-branded respirator products. Defendant sought to create the false
23    impression that the products they purported to offer to healthcare workers and others
24    originate from, and/or are sponsored or approved by, and/or offered under a license
25    from, 3M.
26          108. 3M has suffered, and will continue to suffer, irreparable harm from
27    Defendant’s acts and conduct complained of herein, unless enjoined by the Court.
28
                                               28
                                            COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 29 of 37 Page ID #:29



 1          109. 3M has been damaged by the acts of Defendant in an amount to be proved
 2    at trial and donated to charitable COVID-19 relief efforts.
 3          110. 3M requests the relief set forth in the Prayer for Relief below.
 4                               FOURTH CLAIM FOR RELIEF
 5                            Trademark Dilution - 15 U.S.C. § 1125(c)
 6                             Dilution of the Famous 3M Trademarks
 7          111. 3M repeats and incorporates by reference the foregoing statements and
 8    allegations in paragraphs 1-110 of the Complaint as though set forth fully herein.
 9          112. Count IV is a claim for federal trademark dilution under 15 U.S.C.
10    § 1125(c).
11          113. The 3M Trademarks are famous. The 3M Trademarks were famous before,
12    during, and after the time Defendant began using the 3M Trademarks in commerce on,
13    for, and/or in connection with the advertising, promotion, offering for sale, and/or sale
14    of products (including 3M-branded respirator products).
15          114. Defendant’s use of 3M’s famous 3M Trademarks in commerce on, for,
16    and/or in connection with the advertising, promotion, offering for sale, and/or sale of
17    counterfeit products (including 3M-branded respirator products) dilutes the distinctive
18    quality of the famous 3M Trademarks, such that the famous 3M brand name and 3M
19    Trademarks’ established value and selling power will likely be diminished.
20          115. Defendant’s use of 3M’s famous 3M Trademarks in commerce on, for,
21    and/or in connection with the advertising, promotion, offering for sale, and/or sale of
22    counterfeit products (including, without limitation, 3M-branded respirator products)
23    dilutes the distinctive quality of the famous 3M name and 3M Trademarks, such that the
24    famous 3M Trademarks’ ability to identify 3M as the exclusive source of products
25    offered under the 3M Trademarks (including 3M-branded respirator products) will be
26    diminished.
27          116. Defendant’s use of 3M’s famous 3M Trademarks in commerce on, for,
28    and/or in connection with the advertising, promotion, offering for sale, and/or sale of
                                              29
                                           COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 30 of 37 Page ID #:30



 1    counterfeit products (including 3M-branded respirator products) at artificially inflated
 2    prices, in general, and during a global pandemic such as COVID-19 specifically, dilutes
 3    the reputation of the famous 3M Trademarks, such that the famous 3M Trademarks’
 4    established ability to indicate the superior quality of Products offered under such marks
 5    (including 3M-branded respirator products), will be diminished.
 6          117. Defendant’s misconduct also threatens to harm the reputation of the 3M
 7    Trademarks, constituting dilution by tarnishment of the famous 3M Trademarks.
 8          118. Defendant’s acts and conduct complained of herein constitute trademark
 9    dilution in violation of 15 U.S.C. § 1125(c).
10          119. 3M has suffered, and will continue to suffer, irreparable harm from
11    Defendant’s acts and conduct complained of herein, unless enjoined by the Court. The
12    damage suffered by 3M is exacerbated by the fact that Defendant is opportunistically
13    operating its illegal scheme and misrepresentations about 3M-branded respirator
14    products during a global pandemic when those products are in great demand to help
15    protect public health.
16          120. 3M has been damaged by the acts of Defendant in an amount to be proved
17    at trial and donated to charitable COVID-19 relief efforts.
18          121. 3M requests the relief set forth in the Prayer for Relief below.
19                                   FIFTH CLAIM FOR RELIEF
20                             False Advertising - 15 U.S.C. § 1125(a)(1)(B)
21          122. 3M repeats and incorporates by reference the foregoing statements and
22    allegations in paragraphs 1-121 of the Complaint as though set forth fully herein.
23          123. Count V is a claim for false and deceptive advertising under 15 U.S.C.
24    § 1125(a)(1)(B).
25          124. Through its externally facing webpage, and on information and belief
26    through email advertisements, Defendant made statements to the general public—and
27    medical health professionals—that contained false, misleading, and/or deceptive
28    statements about the nature, characteristics, qualities, and/or geographic origin of
                                                 30
                                              COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 31 of 37 Page ID #:31



 1    Defendant and/or the products that Defendant allegedly had available for sale and
 2    constitute commercial advertising and/or commercial promotion.
 3          125. Defendant’s acts and conduct complained of herein constitute false
 4    advertising in violation of 15 U.S.C. § 1125(a)(1)(B).
 5          126. 3M has suffered, and will continue to suffer, irreparable harm from
 6    Defendant’s misconduct complained of herein, unless enjoined by the Court. The
 7    damage suffered by 3M is exacerbated by the fact that Defendant is opportunistically
 8    operating its illegal scheme and misrepresentations about 3M-branded respirator
 9    products during a global pandemic when those products are in great demand to help
10    protect the public health.
11          127. 3M has been damaged by the acts of Defendant in an amount to be proved
12    at trial and donated to charitable COVID-19 relief efforts.
13          128.    3M requests the relief set forth in the Prayer for Relief below.
14                                 SIXTH CLAIM FOR RELIEF
15                   Unfair Competition - Cal. Bus. Prof. Code § 17200 et seq.
16                                    Use of the 3M Trademarks
17          129. 3M repeats and incorporates by reference the foregoing statements and
18    allegations in paragraphs 1-128 of the Complaint as though set forth fully herein.
19          130. Count VI is a claim for unfair competition in violation of California
20    Business and Professions Code § 17200 et seq. California’s Unfair Competition Law
21    prohibits “any unlawful, unfair or fraudulent” act or practice, as well as any “unfair,
22    deceptive, untrue or misleading” advertising. Cal. Bus. Prof. Code § 17200 et seq.
23          131. Defendant’s online advertising, marketing, and promotion of respirator
24    products with the 3M Trademarks was intended to—and did—mislead 3M’s customers
25    and the public into believing that such products were manufactured or distributed by
26    3M, or otherwise authorized for manufacture or distribution by 3M.
27          132. Taken together, Defendant’s advertising, marketing, and promotion of
28    products, through its use of the 3M Trademarks, constitutes unlawful, unfair, and
                                               31
                                            COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 32 of 37 Page ID #:32



 1    fraudulent business practices in violation of California Business & Professions Code §
 2    17200 et seq.
 3          133. Due to Defendant’s unlawful, unfair or fraudulent business act or practice
 4    and unfair, deceptive, untrue or misleading advertising, 3M suffered injury-in-fact and
 5    lost profits due to Defendant’s violation of California’s Unfair Competition Law, which
 6    provides standing under § 17204 of the California Business and Professions Code §
 7    17200 et seq.
 8          134. Defendant’s business practices constitute unfair competition in violation of
 9    California Business and Professions Code § 17200 et seq., as they are likely to deceive
10    and mislead the public.
11          135. Defendant has caused the dilution of the distinctive quality of the 3M
12    Trademarks and lessened the capacity of the 3M Trademarks to identify and distinguish
13    3M’s products and services.
14          136. Defendant’s conduct has caused, and will continue to cause, irreparable
15    harm to 3M.
16          137. On information and belief, Defendant sold or offered to sell purported 3M-
17    branded respirator products—for a price more than 10 percent greater than the price
18    charged by Defendant for those goods. As result of Defendant’s unlawful conduct, 3M
19    is entitled to the injunctive remedies specified in the Prayer for Relief, damages in an
20    amount to be proved at trial, applicable interest, and recovery of all reasonable
21    attorneys’ fees and costs incurred herein, all of which will be donated to charitable
22    COVID-19 relief efforts.
23                               SEVENTH CLAIM FOR RELIEF
24              Unfair Competition and Passing Off Under California Common Law
25          138. 3M repeats and incorporates by reference the foregoing statements and
26    allegations in paragraphs 1-137 of the Complaint as though set forth fully herein.
27          139. Count VII is a claim under the California common law tort of unfair
28    competition and covers situations where a defendant attempts to pass off its goods or
                                              32
                                           COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 33 of 37 Page ID #:33



 1    services as those of someone else by replicating the trademark owner’s product, name,
 2    advertising, or marks.
 3          140. This is a cause of action arising out of Defendant’s business misconduct,
 4    which is contrary to honest practice in commercial matters, in violation of California
 5    common law.
 6          141. The 3M name and the 3M Trademarks are famous trademarks in the United
 7    States, including in the State of California.
 8          142. Defendant began using the 3M Trademarks in connection with the
 9    advertising, marketing, and promotion of products subsequent to the 3M Trademarks
10    becoming famous.
11          143. Defendant’s unauthorized use in commerce of the 3M Trademarks is likely
12    to cause customer confusion or to deceive the public into believing that Defendant’s
13    products are sponsored by or originate from 3M, or are otherwise affiliated with or
14    approved by 3M.
15          144. As a direct and proximate result of Defendant’s wrongful acts, 3M has
16    suffered and continues to suffer and/or is likely to suffer damage to the 3M Trademarks,
17    trade name, business reputation, and goodwill. Defendant will continue, unless
18    restrained, to pass off its sale of counterfeit respirators bearing the 3M Trademarks and
19    to conduct its business and offer such products using the 3M Trademarks and will cause
20    irreparable damage to 3M. 3M has no adequate remedy at law is entitled to an
21    injunction restraining Defendant from engaging in further acts of unfair competition.
22          145. 3M is further entitled to recover from Defendant the actual damages it has
23    sustained, is sustaining, and/or is likely to sustain as a result of Defendant’s wrongful
24    acts. Any such damages will be donated to any monetary recovery in this action to
25    COVID-19 charitable organizations.
26          146. 3M requests further relief set forth in the Prayer for Relief below.
27
28
                                               33
                                            COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 34 of 37 Page ID #:34



 1                                    PRAYER FOR RELIEF
 2          WHEREFORE, based on Defendant’s conduct complained of herein, 3M asks
 3    this Court:
 4          A.      To enter an Order, finding in 3M’s favor on each Claim for Relief asserted
 5    herein;
 6          B.      For Claims I through V under the Lanham Act for federal trademark
 7    counterfeiting, federal trademark infringement, unfair competition, false endorsement,
 8    false association, and false designation of origin, trademark dilution, and false
 9    advertising, pursuant to 15 U.S.C. § 1116:
10                  1.    To preliminarily and permanently enjoin Defendant, its agents,
11                        servants, employees, officers and all persons and entities in active
12                        concert and participation with them from using the 3M Trademarks
13                        (or any other trademark(s) confusingly similar thereto) for, on,
14                        and/or in connection with the manufacture, distribution, advertising,
15                        promoting, offering for sale, and/or sale of any goods or services,
16                        including, without limitation, 3M-branded respirator products;
17                  2.    To preliminarily and permanently enjoin Defendant, its agents,
18                        servants, employees, officers and all persons and entities in active
19                        concert and participation with them from falsely representing
20                        themselves as being distributors, authorized retailers, and/or
21                        licensees of 3M and/or any of 3M’s products (including, without
22                        limitation, 3M-branded respirator products) and/or otherwise falsely
23                        representing to have an association or affiliation with, sponsorship
24                        by, and/or connection with, 3M and/or any of 3M’s products and/or
25                        3M’s officers or employees; and
26                  3.    To order Defendant to file with the Court and serve upon 3M’s
27                        counsel, within 30 days after service of the order of injunction, a
28
                                               34
                                            COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 35 of 37 Page ID #:35



 1                      report in writing under oath setting forth in detail the manner and
 2                      form in which each Defendant has complied with the injunction;
 3                4.    Pursuant to 15 U.S.C. § 1117:
 4                      a.   To order Defendant to provide 3M with a full accounting of all
 5                           manufacture, purchase, distribution, and sale of products under
 6                           the 3M Trademarks (including, without limitation, 3M-branded
 7                           respirator products), as well as all profits derived therefrom;
 8                      b.   To order Defendant to disgorge and pay to 3M – for donation to
 9                           charitable COVID-19 relief efforts and to reimburse defrauded
10                           customers – all of Defendant’s profits derived from the sale of
11                           infringing goods offered under the 3M Trademarks (including,
12                           without limitation, 3M-branded respirator products);
13                      c.   To award 3M— for donation to charitable COVID-19 relief
14                           efforts —treble damages in connection with Defendant’s
15                           infringement of the 3M Trademarks;
16                      d.   To award 3M—for donation to charitable COVID-19 relief
17                           efforts—any statutory damages that may be elected by 3M in
18                           connection with Defendant’s use of counterfeit trademarks;
19                      e.   To find that Defendant’s acts and conduct complained of herein
20                           render this case “exceptional”; and
21                      f.   To award 3M— for donation to charitable COVID-19 relief
22                           efforts —its costs and reasonable attorneys’ fees incurred in
23                           this matter;
24                5.    Pursuant to 15 U.S.C. § 1118, to order the destruction of any
25                      unauthorized goods and materials within the possession, custody, and
26                      control of Defendant that bear, feature, and/or contain any copy or
27                      colorable imitation of the 3M Trademarks;
28          C.    For Claims VI and VII under California Statutes and Common Law:
                                               35
                                            COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 36 of 37 Page ID #:36



 1                  1.    To award 3M—for donation to charitable COVID-19 relief efforts—
 2    treble damages in connection with Defendant’s illegal acts;
 3                  2.    To award 3M—for donation to charitable COVID-19 relief efforts—
 4    its costs and reasonable attorneys’ fees incurred in this matter;
 5                  3.    To preliminarily and permanently enjoin Defendant from falsely
 6    representing itself as being a distributor, authorized retailer, and/or licensee of 3M
 7    and/or any of 3M respirator products, and/or otherwise falsely representing to have an
 8    association or affiliation with, sponsorship by, and/or connection with, 3M and/or its
 9    respirator products;
10          D.      To award such further restitution as authorized by law, which 3M will
11    donate to charitable COVID-19 relief efforts;
12          E.      To award 3M pre-judgment and post-judgment interest against Defendant,
13    which 3M will donate to charitable COVID-19 relief efforts;
14          F.      For any preliminary and permanent injunctive relief, that such relief extend
15    to Defendant’s agents, servants, employees, officers, and all persons and entities in
16    active concert and participation with Defendant;
17          G.      To order Defendant to file with the Court and serve upon 3M’s counsel,
18    within 30 days after service of the order of injunction, a report in writing under oath
19    setting forth in detail the manner and form in which Defendants have complied with the
20    injunction;
21          H.      To award 3M such other relief that the Court deems just and equitable.
22
23     Dated: October 9, 2020                  AKIN GUMP STRAUSS HAUER & FELD LLP
24
25                                             By: /s/ Kevin G. McBride
                                                     Kevin G. McBride
26
                                               Attorneys for Plaintiff 3M Company
27
28
                                               36
                                            COMPLAINT
     Case 5:20-cv-02128-JWH-SHK Document 1 Filed 10/09/20 Page 37 of 37 Page ID #:37



 1                                DEMAND FOR JURY TRIAL
 2          3M hereby requests a trial by jury for all issues so triable, pursuant to Fed. R. Civ.
 3    P. 38(b) and 38(c).
 4
       Dated: October 9, 2020                 AKIN GUMP STRAUSS HAUER & FELD LLP
 5
 6
                                              By: /s/ Kevin G. McBride
 7                                                  Kevin G. McBride
 8                                            Attorneys for Plaintiff 3M Company
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              37
                                           COMPLAINT
